        Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 1 of 19

                                                                                                                  USOO6402707B1

(12) United States Patent                                                                         (10) Patent No.:                US 6,402,707 B1
       Ernst                                                                                      (45) Date of Patent:                     Jun. 11, 2002

(54) METHOD AND SYSTEM FOR REAL TIME                                                                6,008.905 A 12/1999 Breton et al.
     INTRA-ORALLY ACQUIRING AND                                                                * cited by examiner
        REGISTERING THREE-DIMENSIONAL
        MEASUREMENTS AND IMAGES OF                                                             Primary Examiner Kevin Shaver
        INTRA-ORAL OBJECTS AND FEATURES                                                        ASSistant Examiner Brian Szmal
                                                                                               (74) Attorney, Agent, or Firm-Lilling & Lilling P.C.
(75) Inventor: Maurice M. Ernst, Jerusalem (IL)                                                (57)                   ABSTRACT
(73) ASSignee: Rapp Corporation BVI, Tortola                                                   A method and System for real time intra-orally acquiring and
                          (VG)                                                                 registering three-dimensional measurements and images of
(*) Notice:               Subject to any disclaimer, the term of this                          intra-oral objects and features. An intra-oral fixed global
                          patent is extended or adjusted under 35                              registration position is established inside the oral cavity of a
                          U.S.C. 154(b) by 0 days.                                             dental patient, enabling real time acquiring measurements
                                                                                               and images of intra-oral objects and features located in
                                                                                               multiple fields of View of a measuring and imaging device
(21) Appl. No.: 09/605,679                                                                     positioned at various locations in the oral cavity of a dental
       illed:                                                                                  patient, and recording global positions of the measuring and
(22) Filed      Jun. 28, 2000                                                                  imaging device relative to the same intra-oral fixed global
(51)    Int. CI.7 - - - - - - - - - - - - - - - - - - - - - - - - - - A61B 5/103; A61B 5/117   registration position, where the intra-oral fixed global reg

(52) U.S. Cl. .......................... 600/590; 433/214; 433/29                              istration position need not be in any particular field of view
(58) Field of Search ................................. 600/590, 587,                           of measured and imaged intra-oral objects and features.
                 600/414, 417, 425, 426,443; 433/29, 25,                                       Local coordinate Space pixel positions of acquired and
                                                       213, 214, 215                           globally recorded measurements and images are registered
                                                                                               with global coordinate Space pixel positions located in
(56)                          References Cited                                                 global coordinate Space, for forming measurements and
                    U.S. PATENT DOCUMENTS                                                      imageS which are all registered with respect to the same
                                                                                               intra-oral fixed global registration position in global coor
       4.294,544. A * 10/1981 Altschuler et al. .......... 356/610                             dinate Space of the oral cavity of the dental patient. Accurate
       4,611288 A               9/1986. Duret et al.                                           and precise panoramic intra-oral measurement and imaging
       4,663,720 A              5/1987 Duret et al.                                            data and information can be obtained and used in basic and
       4,821,200 A              4/1989 Oberg                                                   advanced dental applications, whereby measurements and
       4,964,770 A            10/1990 Steinbichler et al.                                      images from multiple fields of view are merged together for
       5,237,990 A             8/1993 Duret et al.                                             forming composite measurements and images, or maps, of
       5,257,184     A     * 10/1993        Mushabac .................... 433/75
       5,343,391     A        8/1994        Mushabac .................... 433/75               the intra-oral objects and features, which can be displayed
       5,359,511     A     * 10/1994        Schroeder et al. ............ 433/75               and stored for further use.
       5,440,393     A     * 8/1995         Wenz .................. ... 600/590
       5,569,578     A     * 10/1996        Mushabac ................... 433/215                              68 Claims, 1 Drawing Sheet

                                                                               68




                                                                                                                             83

                                                                                                                  PFL60Ltd).2L) tip

                                                                                                                    10




                                  Registration
                                  SPPU          44
  Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 2 of 19


U.S. Patent                        Jun. 11, 2002       US 6,402.707 B1




                         88


                                        GT




  89
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 3 of 19


                                                      US 6,402,707 B1
                               1                                                                      2
     METHOD AND SYSTEM FOR REAL TIME                                     mapping of objects, features, and distances, are widely
          INTRA-ORALLY ACQUIRING AND                                     known and employed in various fields. The particular cat
       REGISTERING THREE-DIMENSIONAL                                     egory of electro-optical mechanisms used in measuring and
        MEASUREMENTS AND IMAGES OF                                       imaging techniques includes, for example, time/light in
      INTRA-ORAL OBJECTS AND FEATURES                                    flight, laser Scanning, moire, laser Speckle pattern
                                                                         Sectioning, interferometry, photogrammetry, laser tracking,
          FIELD AND BACKGROUND OF THE                                    and Structured light or active triangulation. Specialized
                    INVENTION                                            interferometric techniques of Shearography, diffraction
   The present invention relates to measuring, imaging, and              grating, digital wavefront reconstruction and wavelength
                                                                         Scanning, and conoscopic holography have recently been
mapping of intra-oral objects and features and, more                     developed as useful electro-optical measuring, imaging, and
particularly, to a method and System for real time intra-orally          mapping techniques. Electro-optical techniques are
acquiring and registering three-dimensional measurements                 reviewed by Chen, F., in “Overview of three-dimensional
and images of intra-oral objects and features, for primary               shape measurement using optical methods”, Opt. Eng. 39(1)
application in the field of dentistry.                              15   Jan., 10-22, 2000, and are further described in references
   Commercial application of non-X-ray based imaging                     therein. Several of these electro-optical techniques have
methods, devices, and Systems in the field of dentistry, for             been Specifically applied for measuring, imaging, and map
automatically measuring, imaging, and mapping dental con                 ping intra-oral objects and features. Magnetic resonance and
ditions of patients, is still significantly limited, even in View        ultrasound imaging techniques are well developed and espe
of the current rapid rate of developing and applying a wide              cially applied in the medical field.
variety of non-X-ray based imaging techniques in various                    Basic in any measuring and imaging technique for accu
other fields. The main objective, and benefit, of using                  rately and precisely measuring, imaging, or mapping objects
automatic measuring and imaging techniques in dentistry,                 and features is the determination, Sub-division, and usage of
hereinafter also referred to as 'dental measuring/imaging, is            the Source Space and Source resolution associated with the
to enable dental practitionerS Such as dentists, dental             25   measurements and images. Measurements and images are
hygienists, and dental technicians to obtain highly accurate             defined in terms of global and local coordinates of the Source
and precise realistic measurements, images, and Spatial                  Space. Global Space refers to a global coordinate Space,
maps of intra-oral objects and features Such as teeth, gum,              encompassing one or more local coordinate Spaces, and is at
intra-oral Soft tissue, bone matter, dental undercuts, and,              Source resolution. Local Space refers to a local coordinate
dental fixtures and prostheses of any kind, of dental patients,          Space that is contained within global Space that is also at
for the goal of improving procedures and processes, and                  Source resolution. Accordingly, by definition, each local
decreasing costs, relating to examining, charting,                       coordinate Space and all coordinate points or positions
diagnosing, and treating dental conditions of those patients.            contained therein are local with respect to the global coor
   Details of limitations and shortcomings associated with               dinate Space, whereby they can be transformed, mapped, or
conventional non-imaging techniques currently used for              35   related to corresponding global coordinate Space and global
examining, charting, diagnosing, and treating dental condi               coordinate points or positions, respectively. This procedure
tions of patients, in general, and for designing,                        is commonly known as registration of local coordinate Space
manufacturing, fitting, and monitoring dental prostheses, in             and associated local coordinate points or positions with
particular, are adequately described in dental literature and            respect to, or in terms of, global coordinate Space and
related prior art, for example, in U.S. Pat. No. 5,440,393,         40   asSociated global coordinate points or positions, within
issued to Wenz, in PCT International Publication No. WO                  Source Space. The registration procedure is performed by
98/52493, in U.S. Pat. No. 5,273,429, issued to Rekow et al.,            using one or more reference, fiducial, or registration, points
in U.S. Pat. No. 4,964,770, issued to Steinbichler et al., and           or markers defined in the global coordinate Space, which can
in U.S. Pat. No. 5,857.853, issued to van Nifterick et al.               also be associated with one or more local coordinate Spaces
   A well known example illustrating the potentially signifi        45   within the global coordinate Space.
cant utility, effectiveness, and, procedural and economic                   Hereinafter, the terms measuring System, measuring
impact of Successfully applying automatic measuring and                  device, imaging System, and imaging device are general,
imaging techniques to dentistry involves examining,                      and are applicable to any category, Such as those listed
charting, diagnosing, and treating dental patients requiring             above, of automatic three-dimensional shape measurement,
dental prostheses Such as crowns, bridges, dentures, or             50   imaging, and mapping of objects and features. With respect
implants. More specifically, data and information obtained               to measuring, imaging, and mapping objects and features,
from measuring, imaging, and mapping intra-oral objects                  the position and orientation of a measuring and imaging
and features can be directly used for highly accurately and              device Such as an electro-optical measuring and imaging
cost effectively designing, manufacturing, fitting, and moni             probe, an electromagnetic measuring and imaging probe, an
toring dental prostheses, thereby replacing currently used          55   ultrasound measuring and imaging probe, or a magnetic
inaccurate, labor, material, time, and cost intensive, non               resonance measuring and imaging probe, can be
imaging techniques. Automatic dental measuring and imag                  characterized, described, or defined in terms of Source or
ing techniques are also applicable for performing various                global coordinate Space. Furthermore, for each measuring
types of restorative procedures, occlusal registration, and,             and imaging device global position, each field of View of the
orthodontic and tempero mandibular joint (TMJ) dysfunc              60   measuring and imaging device can be associated with a
tion therapies.                                                          corresponding local coordinate Space, within the Source or
   Different categories of mechanisms, Such as electrical,               global coordinate Space, where the positions, orientations,
electronic, electromechanical, electro-optical,                          and shapes or configurations, of the objects and features in
electromagnetic, radar, magnetic, magneto-mechanical,                    each field of View of the measuring and imaging device are
magnetic resonance, acoustic, ultrasound, Sonar, photo              65   definable in terms of that local coordinate Space. Applying
acoustic, telemetry, hybrids, and combinations of these, used            a registration procedure here involves transforming or map
for automatic three-dimensional measurement, imaging, and                ping local measurement and image data and information of
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 4 of 19


                                                     US 6,402,707 B1
                              3                                                                      4
the objects and features to global measurement and image               calculating the measuring and imaging device location and
data and information of the objects and features, using the            orientation causes propagation error in the registration
position and orientation of the measuring and imaging                  procedure, thereby decreasing accuracy and precision of
device in global coordinate Space as the transforming or               final output data and information, Such as measurements and
mapping common link between global and local coordinate                images, and/or maps, of the particular objects and features of
SpaceS.                                                                interest.
   Implementation of an automatic measuring and imaging                   Various methods are available for enabling the performing
technique usually includes measurement and image proceSS               of the registration procedure between local and global
ing hardware and Software, for automatically performing                coordinate Spaces, where a particular method used is com
mathematical operations involved in registering local with             patible with a particular measuring and imaging technique,
global coordinate Spaces during and/or after measurement               Such as those in the above list of categories of automatic
and imaging, and for manipulating and editing measure                  three-dimensional shape measurement, imaging, and map
ments and images acquired in local and/or global coordinate            ping of objects and features. Commonly used methods for
Spaces. Following these procedures, the graphical or digi              performing the registration procedure are based on: (1)
tized measurements and images are displayed on a display          15   electromechanical location and orientation of the measuring
device by converting measurement and image definition                  and imaging device, whereby the measuring and imaging
from Source Space into device Space, where device Space                device is attached to, or are part of, a highly accurate and
refers to the characteristics of the device, for example,              precise electromechanical System used for moving and fiX
device units or pixels, by which measurements and images               ing the positions of the measuring and imaging device
are displayed.                                                         throughout source or global coordinate Space, (2)
   In a given automatic measuring and imaging technique,               photogrammetry, also known as pattern recognition, of
Some form of one of the following three methods, object                reference, fiducial, or registration, points or markers accu
rotation method, measuring and imaging device transport                rately located and fixed, and necessarily visible by the
method, and, fixed measuring and imaging System with                   measuring and imaging device in the same field of view, or
multiple measuring and imaging devices method, is usually         25   local coordinate Space, of the particular objects and features
employed for the three-dimensional measuring and imaging               being measured and imaged, (3) optical tracking of each
of objects and features. In particular, in the measuring and           measuring and imaging device location and/or orientation,
imaging device transport method, registration of coordinate            whereby active or passive optical targets associated with
Spaces, and, measurement and imaging are typically per                 local coordinate Spaces defined within Source or global
formed at a number of different fields of view of the
measuring and imaging device, according to the desired                 coordinate Space, are attached to, or part of, each measuring
extent of measuring and imaging the objects and features in            and imaging device, using an optical tracker System, and (4)
                                                                       hybrids of these methods.
the Source Space. Measurement and image data and infor                    Exemplary prior art electro-optical based methods,
mation are transformed from local coordinate Spaces into the           devices, and Systems, each operating with Some form of one
global or Source coordinate Space using an appropriate            35
                                                                       of the above described registration procedures, for
registration procedure. Measurements and images are Sub                measuring, imaging and mapping intra-oral objects and
Sequently pieced or merged together, using an appropriate
best fit algorithm, for forming composite measurements and             features, with particular application to dentistry, are briefly
                                                                       Summarized below.
images, or maps, of the objects and features of interest,
followed by converting measurement and image, and/or              40     In U.S. Pat. No. 4,935,635, issued to O'Harra, there is
map, definition from Source Space into device Space for                disclosed a three-dimensional measuring System particularly
displaying and/or Storing the measurements and images,                 for dental and other Space-limited uses, featuring a laser
and/or maps, of the objects and features.                              diode projecting a triangulating beam which Scans the
   Three-dimensional shape measurement, imaging, and                   Surface of intra-oral objects and features, Such as a tooth, to
mapping of objects and features, Such as intra-oral objects       45   be imaged and mapped. Preferably, in a given field of View,
and features, requires the positioning of at least one mea             three teeth are Scanned at a time, with resolution or accuracy
Suring and imaging device Such as an electro-optical mea               of at least fifty microns. The registration procedure is based
Suring and imaging probe, an electromagnetic measuring                 on the method of electromechanical location and orientation
and imaging probe, an ultrasound measuring and imaging                 of a mostly extra-orally located imaging device including a
probe, or a magnetic resonance measuring and imaging              50   probe, highly accurate axial Stepping motors, a Scanning
probe, at different locations within Source or global coordi           laser beam, and photodetectors.
nate Space, Such as the oral cavity or mouth of a dental                 In U.S. Pat. No. 4,964,770, issued to Steinbichler et al.,
patient. Accordingly, each global location of the measuring            there is disclosed a process of making artificial teeth, fea
and imaging device is associated with one or more fields of            turing the use of interferometry, moire and laser Scanning
view, where each field of view is characterized or described      55   imaging methods. Three-dimensional shapes of the ground
by a corresponding local coordinate Space, within the global           tooth and of the required artificial tooth are computed in
coordinate Space, and where the positions, orientations, and           accordance with an optic-geometric formula relating pixel
shapes or configurations, of objects and features of interest          parameters of intensity, background brightness, contrast, and
Such as teeth, gum, intra-oral Soft tissue, and dental fixtures        angle. Description is provided for optically imaging only a
or prostheses of any kind, are definable in terms of that local   60   Single ground tooth and non-specific adjacent Surfaces. The
coordinate Space.                                                      registration procedure is based on the method of electrome
   In order to register point clouds or, measuring and imag            chanical location and orientation of components of an extra
ing data associated with objects and features located in Such          orally located imaging System including a light projector,
local coordinate Spaces, in terms of the global coordinate             diffraction grating, and a Video camera.
Space, each measuring and imaging device coordinate Sys           65     In U.S. Pat. No. 5,372,502, issued to Massen et al., there
tem location and orientation must be accurately and pre                is disclosed an optical probe and method for intra-oral
cisely known or measured. Any error in measuring and/or                three-dimensional Surveying of teeth, including the use of a
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 5 of 19


                                                     US 6,402,707 B1
                               S                                                                      6
mobile two-dimensional LCD matrix plate pattern projec                  of dental arcades, for example, a tooth Stump Surrounded by
tion unit, optic fibers projecting patterned light beams into           two healthy teeth, by correlating intra-oral imaging data of
the oral cavity, and a CCD matrix image Sensor, operating in            a dental impression of the arcade in the occlusive position
accordance with moire, phase-shift, triangulation, and pho              with that of the arcade without impression material, where
togrammetry techniques. Through a comparison between the                three mutually spaced apart reference points are located and
undistorted pattern projected by the probe and the distorted            fixed in the immediate vicinity of the arcade. The registra
pattern reflected from the Specific area within the oral cavity,        tion procedure is based on the method of photogrammetry,
topographical information of the imaged teeth is obtained. A            whereby an intra-oral device featuring a clamp or bar is used
formal registration procedure relating local coordinate                 for Supporting three Small spheres functioning as the three
Spaces of the projected and reflected patterns to Source or             reference, or registration, points, accurately located and
global coordinate Space of the oral cavity is not described in          fixed, and necessarily visible by an imaging device, in the
this disclosure, however, it is indicated that instead of using         Same field of view, or local coordinate Space, of every image
accurately controllable axial mechanical diffraction                    of the dental arcade.
gratings, Supposedly for enabling registration of local coor              In U.S. Pat. No. 5,857,853, issued to van Nifterick et al.,
dinate Spaces, the Surveying procedure is repeated a number        15   there is disclosed a method and System for automatically
of times, whereby accuracy of the imaging data and infor                manufacturing a prosthesis to be fixed to implants in the
mation is improved by iteration. Overall accuracy and                   jawbone of a patient, including an intra-oral imaging tech
precision of the method are directly dependent upon the                 nique featuring the use of at least one camera positioned at
extent of Simultaneous non-movement of both the optical                 the opened mouth of the patient for three-dimensionally
probe and of the patient during Surveying each specific                 imaging each implant from at least two different oral posi
intra-oral region.                                                      tions. The registration procedure is based on the method of
  In U.S. Pat. No. 5,386.292, issued to Massen et al., there            photogrammetry, whereby 100-150 micron diameter optical
is disclosed a method for correcting imaging errors due to              recognition points engraved into intra-oral inserts accurately
non-optimal reflection qualities of teeth, during three                 located and fixed onto, and projecting above, each implant,
dimensional optical measurement and imaging of teeth,              25   function as the reference, or registration, points, necessarily
featuring the use of a light pattern projector and an imaging           visible by the camera, in the same field of view, or local
device Such as a CCD matrix image Sensor, operating in                  coordinate Space, of every image of an implant.
accordance with moire, phase-shift, and triangulation tech                 To date, the inventor is unaware of a registration proce
niques. Correction is based on determining the angle of                 dure based on optical tracking, or based on any type of
incidence of the measuring rays on the Surface of a tooth.              automatic tracking, featuring wired and/or wireleSS Signal
The registration procedure is based on the method of elec               communication mechanisms, of a measuring and imaging
tromechanical location and orientation of mostly extra                  device location and/or orientation for implementing a dental
orally located imaging equipment.                                       measuring and imaging technique.
   In U.S. Pat. No. 5,413,481, issued to Goppel et al., there              It is apparent in View of the prior art, that current
is disclosed a method and apparatus for manufacturing              35   registration procedures used for implementing dental mea
fitting members, Such as for a dental prosthesis, featuring the         Suring and imaging techniques are typically based on either
use of a CCD matrix camera for photographing moire                      electromechanical location and orientation of the measuring
fringes resulting from repeatedly projecting an optical                 and imaging device in Source or global coordinate Space
groove grating in a slightly offset manner onto a prepared              relative to the intra-oral objects and features being measured
tooth Stump. Description is provided for optically imaging         40   or imaged in local coordinate Spaces, or, photogrammetry or
only a single tooth Stump. The registration procedure is                pattern recognition, of reference, fiducial, or registration,
based on the method of electromechanical location and                   points or markers accurately located and fixed in Source or
orientation of components of an essentially extra-orally                global coordinate Space, and necessarily visible by the
located imaging System including a projector device, a                  measuring and imaging device in the same field of view, or
grating, mirrors, and, Stepping motors and Springs for fine        45   local coordinate Space, of the particular objects and features
positional control of the grating.                                      being measured or imaged. In general, each of these regis
  In U.S. Pat. No. 5,440,393, issued to Wenz, there is                  tration procedures particularly used in dental measuring and
disclosed a process and device for measuring the dimensions             imaging has significant limitations, which may be a primary
of a buccal cavity having upper and lower dentition, featur             reason for the current relatively worldwide low volume
ing the use of variable forms of a partly intra-oral optical       50   application of non-X-ray based commercial dental measur
radiation projection Scanning device including light inter              ing and imaging Systems.
ference and deflection elements, and, an optical Signal                    Electro-mechanical based registration procedures inher
recording and digitizing System, operating in accordance                ently involve the design, manufacture, real time hands-on
with photogrammetry, triangulation, and holography tech                 operation, and maintenance of highly accurate, precise,
niques. Alternative registration procedures are used, includ       55   complex, and expensive, electromechanical devices,
ing the method of electromechanical location and orientation            mechanisms, components, and elements for enabling proper
of components of the Scanning device, and photogrammetry.               positional and orientational control of the measuring and
For photogrammetric registration, the position and orienta              imaging device relative to the objects and features of the oral
tion of the Scanning device are determined relative to the              cavity of the dental patient. Moreover, an operator must
dentition of the buccal cavity, by using an extra-orally           60   skillfully, and timely, during a patient visit, adjust the
located and fixed patient Skull frame device Supporting three           electro-mechanics for re-positioning the measuring and
lead balls functioning as reference, or registration, points            imaging device in order to change fields of View, clearly
accurately located and fixed, and necessarily visible by the            required for measuring and imaging a plurality, especially a
Scanning device, in the same field of View, or local coordi             panoramic or complete Set, of intra-oral objects and features
nate Space, of each image of the buccal cavity.                    65   located throughout the oral cavity of the patient.
  In U.S. Pat. No. 5,237,998, issued to Duret et al., there is             A particular limitation of employing electromechanical
disclosed a method for correlating three-dimensional images             based registration procedures occurs each time the patient or
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 6 of 19


                                                      US 6,402,707 B1
                              7                                                                         8
measuring and imaging device moves immediately prior to                  objects and features are titled toward or away from each
or during the measuring and imaging process, whereby, the                other, an undercut region is essentially always present. For
operator must adjust the electro-mechanics for                           intra-oral objects and features prepared for a restorative
re-positioning the measuring and imaging device, in order to             procedure, the main Strategy is to eliminate undercut regions
re-establish the global coordinates of the measuring and                 in restoration preparations by cutting or drilling the target
imaging device, consequently involving re-registration of                intra-oral objects and features, and filling in undercuts with
local coordinates relative to the new global coordinates.                restorative material, for forming a common vertical view,
   Photogrammetry or pattern recognition based registration              also known as a common path of insertion. In dental
procedures do not require the extent of complex and expen                practice, however, it is not always possible to perform Such
                                                                         ideal restorative preparations.
Sive electromechanical hardware and/or Software, however,                   In dental practice, an undercut can also be referred to as
by definition, the reference, fiducial, or registration, points          the Surface of intra-oral objects and features which, upon
or markers accurately located and fixed, and necessarily                 removal of Set dental impression material from the vicinity
Visible by the measuring and imaging device, in the same                 of the intra-oral objects and features, causes distortion of the
field of View, or local coordinate Space, of one particular Set          dental impression due to the shape and/or configuration of
of intra-oral objects and features being measured and               15
imaged, must skillfully, and timely, during a patient Visit, be          the undercut, and not due to physicochemical properties of
re-positioned in the same field of view of each other par                the impression material. Specifically, teeth in normal or
ticular set of intra-oral objects and features being measured            treated conditions are usually angled, worn, and/or broken,
and imaged by an operator. Similar to electromechanical                  to varying degrees, causing the presence of undercuts. For
based registration procedures, the re-positioning procedure              example, teeth are typically intentionally drilled down and/
is clearly required for measuring and imaging a plurality,               or cut by a dental practitioner in order to remove diseased
especially a panoramic or complete Set, of intra-oral objects            material, Such as removal of caries from a tooth, and in
and features located throughout the oral cavity of the patient.          preparation of a dental prosthesis.
   Another particular limitation of employing photogram                     Intra-oral objects and features, Such as teeth, gum, Soft
metry based registration procedures is that reference,              25   tissue, dental fixtures and prostheses of any kind, in normal
fiducial, or registration, points or markers, need to be of              or treated conditions, are characterized by color and, shape
proper color, dimensions and shapes or configurations in                 or Structural, gradients. Clearly, there exist measuring and
order to be properly located, fixed, and distinguishable in a            imaging limitations, even when applying a dental measuring
                                                                         and imaging technique featuring the use of multiple mea
variety of relatively Small local coordinate SpaceS associated           Suring and imaging devices, caused by the presence of
with the intra-oral objects and features. Moreover, different            undercuts and, color and shape or structural gradients which
colors, Sizes and shapes or configurations of the points or              need to be addressed for Successfully implementing a given
markers may need to be used for measuring and imaging the                dental measuring and imaging technique, in order for infor
intra-oral objects and features of a single patient, according           mation obtained from the measuring and imaging data to be
to the particular intra-oral geometric topography of the            35   useful to a dental practitioner.
patient, and/or according to the extent of dental measuring                 Implementing dental measuring and imaging Systems
and imaging needed by the patient.                                       operating with electromechanical or photogrammetric based
   Additional Significant limitations of current dental mea              registration procedures requires working under the above
Suring and imaging techniques in general, which are par                  described constrained and limiting conditions. In order to
ticularly relevant to the design, manufacture, and fitting, of      40   obtain and use accurate and precise panoramic intra-oral
dental fixtures or prostheses, relate to three-dimensional               measurement and imaging data and information in basic and
measuring and measuring and imaging of intra-oral objects                advanced dental applications, measurements and images
and features having one or more undercuts and/or color and               from multiple fields of view need to be pieced or merged
shape or Structural gradients.                                           together, using an appropriate best fit algorithm, for forming
   In the field of dentistry, an intra-oral undercut, or            45   composite measurements and images, or maps, of the intra
equivalently, an undercut, is properly defined in terms of               oral objects and features, usually followed by converting
the following description. If a vertical plane is brought into           measurements and image, and/or map, definition from
contact with a curved Surface, where the curved Surface                  Source Space into device Space for displaying and Storing the
includes Smooth and rough portions, Such as the Surface of               measurements and images, and/or maps, of the intra-oral
intra-oral objects and features including topological               50   objects and features. Even for a dental measuring and
projections, the Vertical plane will contact the Surface at              imaging technique providing high resolution Single field of
local maxima points of convexity. If Such a curved Surface               View measurements and images of intra-oral objects and
is rotated, while remaining in contact with the Vertical plane,          features, any error in measuring and/or calculating locations
an outline is traced corresponding to the maximum perim                  and/or orientations of the measuring and imaging device
eter of the curved Surface. The region of the curved Surface,       55   relative to the intra-oral objects and features, causes propa
for example, the region of the Surface of intra-oral objects             gation error in the registration procedure, translating to
and features, above the outline is referred to as the non                propagation error in the measurement and image piecing or
undercut region, and the region below the outline is referred            merging procedure, thereby decreasing accuracy, precision,
to as the undercut region.                                               and utility, of final output data and information needed by
   The extent of an intra-oral undercut region varies accord        60   the dental practitioner.
ing to the tilt or angle of the particular intra-oral objects and           There is thus a need for, and it would be highly advan
features in relation to the vertical line. With respect to               tageous to have a method and System for real time intra
performing a restorative procedure on intra-oral objects and             orally acquiring and registering three-dimensional measure
features, generally, one vertical approach is used for exam              ments and images of intra-oral objects and features.
ining and imaging each field of View of the intra-oral objects      65   Moreover, there is a need for Such a method and System
and features, and Subsequently, restoration of the intra-oral            which are generally applicable to different categories of
objects and features. Therefore, in actuality, as intra-oral             techniques of automatic three-dimensional Shape
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 7 of 19


                                                      US 6,402,707 B1
                               9                                                                       10
measurement, imaging, and mapping of intra-oral objects                  features are Selected from the group consisting of a part or
and features, in the field of dentistry.                                 entirety of a combination of teeth, gum, intra-oral Soft tissue,
            SUMMARY OF THE INVENTION                                     bone matter, dental undercuts, and, dental fixtures and dental
   The present invention relates to a method and System for              prostheses, permanent or removable, located inside the oral
real time intra-orally acquiring and registering three                   cavity of the dental patient.
dimensional measurements and images of intra-oral objects                  According to further features in preferred embodiments of
and features.                                                            the invention described below, data and information extract
  According to the present invention, there is provided a                able from the measuring and imaging the intra-oral objects
method for real time intra-orally acquiring and registering              and features located in the oral cavity relative to the same
three-dimensional measurements and images of intra-oral                  intra-oral fixed global registration position are used in a
objects and features, the intra-oral objects and features are            dental procedure Selected from the group consisting of
located inside the oral cavity of a dental patient, comprising           charting an oral condition, diagnosing an oral condition, and
the steps of: (a) establishing an intra-oral fixed global                treating an oral condition, of the dental patient.
registration position inside the oral cavity of the dental                  The method and System of the present invention Serve as
patient, the intra-oral fixed global registration position is       15   Significant improvements over those currently used in the
definable in terms of global coordinate Space of the oral                field of dental measuring and imaging, by providing an
cavity, the global coordinate Space is associated with a fixed           effective and efficient method and System for acquiring and
global reference coordinate System, the global coordinate                registering three-dimensional measurements and images of
Space includes a plurality of intra-oral local coordinate                intra-oral objects and features located in multiple fields of
Spaces in the oral cavity; (b) providing a measuring and                 View of a measuring and imaging device, which are all
imaging device for measuring and imaging the intra-oral                  registered to the same intra-oral fixed global registration
objects and features located in the oral cavity; (c) Selecting           position. This results in eliminating, or at least minimizing,
a field of view of the measuring and imaging device located              propagation errors relating to piecing and merging together
at a global position in the global coordinate Space of the oral          three-dimensional measurement and imaging data and
cavity; (d) acquiring at least one three-dimensional mea            25   information, especially needed for obtaining highly accurate
Surement and image of the intra-oral objects and features                and precise panoramic measurements and images of intra
located in the Selected field of view of the measuring and               oral objects and features located throughout the oral cavity
imaging device, and, recording the global position of the                of the dental patient.
measuring and imaging device relative to the intra-oral fixed               Implementation of the method and System of the present
global registration position, for forming at least one globally          invention involves performing or completing Selected tasks
recorded three-dimensional measurement and image of the                  or Steps manually, automatically, or a combination thereof
intra-oral objects and features located in the oral cavity; (e)          Moreover, according to actual instrumentation and equip
repeating step (c) and step (d) for a plurality of Said global           ment of a particular embodiment, several selected steps of
positions and a plurality of the fields of view of the mea               the present invention could be implemented by hardware or
Suring and imaging device, for forming a plurality of the           35
                                                                         by Software on any operating System of any firmware or a
globally recorded three-dimensional measurements and                     combination thereof. For example, as hardware, Selected
images of the intra-oral objects and features located in the             Steps of the invention could be implemented as a chip or a
oral cavity of the dental patient; and (f) registering local             circuit. AS Software, Selected Steps of the invention could be
coordinate Space pixel positions in each of the plurality of             implemented as a plurality of Software instructions being
globally recorded three-dimensional measurements and                40
                                                                         executed by a computer using any Suitable operating System.
images with corresponding global coordinate Space pixel
positions, for forming a plurality of the three-dimensional                     BRIEF DESCRIPTION OF THE DRAWING
measurements and images of the intra-oral objects and                       The invention is herein described, by way of example
features located in the oral cavity of the dental patient which          only, with reference to the accompanying drawing, wherein:
are registered relative to the same intra-oral fixed global         45      FIG. 1 is a Schematic diagram illustrating exemplary
registration position.                                                   preferred embodiments of the system for real time intra
   According to another aspect of the present invention,                 orally registering and acquiring three-dimensional measure
there is provided a System for real time intra-orally acquiring          ments and images of intra-oral objects and features, in
and registering three-dimensional measurements and images                accordance with the present invention.
of intra-oral objects and features, where the intra-oral            50
                                                                                   DESCRIPTION OF THE PREFERRED
objects and features are located inside the oral cavity of a                               EMBODIMENTS
dental patient, comprising: (a) an intra-oral fixed global
registration position inside the oral cavity of the dental                  The present invention relates to a method and System for
patient, the intra-oral fixed global registration position is            real time intra-orally acquiring and registering three
definable in terms of global coordinate Space of the oral           55   dimensional measurements and images of intra-oral objects
cavity, the global coordinate Space is associated with a fixed           and features. Hereinafter, meanings and usage of the terms
global reference coordinate System, the global coordinate                Source Space or Source coordinate Space, global Space or
Space includes a plurality of intra-oral local coordinate                global coordinate Space, and local Space or local coordinate
Spaces in the oral cavity; (b) a measuring and imaging device            Space correspond to commonly known and used meanings
for measuring and imaging the intra-oral objects and fea            60   and usage of these terms in prior art teachings of measuring,
tures located in the oral cavity, relative to the same intra-oral        imaging, and mapping. Hence, Source Space or Source coor
fixed global registration position; and (c) a mobile registra            dinate Space encompasses both global Space or global coor
tion device for measuring and recording global positions and             dinate Space, and, local Spaces or local coordinate Spaces.
orientations of the measuring and imaging device, relative to            Global Space or global coordinate Space encompasses a
the same intra-oral fixed global registration position.             65   plurality of local Spaces or local coordinate Spaces.
   According to further features in preferred embodiments of                In the description of the present invention, Source Space or
the invention described below, the intra-oral objects and                Source coordinate Space, and, global Space or global coor
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 8 of 19


                                                     US 6,402,707 B1
                              11                                                                    12
dinate Space, can both be associated with the same reference            following description features different embodiments of a
coordinate System, whereby the origin, axes, and coordi                 generalized method and System for real time intra-orally
nates of the reference coordinate System are the same for               acquiring and registering three-dimensional measurements
both the Source Space or Source coordinate Space and the                and images of intra-oral objects and features, in order to
global Space or global coordinate Space. For example, Source            illustrate implementation of the present invention. The
Space or Source coordinate Space, or, global Space or global            invention is capable of other embodiments or of being
coordinate Space can be equivalently used with reference to             practiced or carried out in various ways. Also, it is to be
the Space of the oral cavity of a dental patient. Moreover,             understood that the phraseology and terminology employed
positions of intra-oral objects and features, Such as a part or         herein are for the purpose of description and should not be
entirety of any combination of teeth, gum, intra-oral Soft              regarded as limiting.
tissue, bone matter, dental undercuts, and, dental fixtures and            Steps, components, operation, and implementation of a
dental prostheses of any kind, permanent or removable,                  method and System for real time intra-orally acquiring and
located in a plurality of intra-oral local spaces or intra-oral         registering three-dimensional measurements and images of
local coordinate Spaces in the oral cavity can be related to,           intra-oral objects and features, according to the present
or registered in terms of, Source Space or Source coordinate       15   invention are better understood with reference to the fol
Space, or, global Space or global coordinate Space, with                lowing description and accompanying drawing.
respect to the previously described reference coordinate
System. For clarity and consistency, the terms global Space                FIG. 1 is a Schematic diagram illustrating an exemplary
or global coordinate Space, and, intra-oral local Space or              preferred embodiment of the system 10 for real time intra
intra-oral local coordinate Space, are preferably used                  orally registering and acquiring three-dimensional measure
throughout the description of the present invention.                    ments and images of intra-oral objects and features, Such as
   Different aspects of novelty of the present invention                12, 14, 16, 18, 20, 22, and 24, where the intra-oral objects
include, and are based on, the Step of establishing an                  and features, Such as 12–24, are located inside the oral cavity
intra-oral fixed global registration position inside the oral           26 of a dental patient (not shown). Typical intra-oral objects
cavity of a dental patient. Performing this step enables real      25
                                                                        and features, Such as 12–24, are Selected from the group
time acquiring three-dimensional measurements and images                consisting of a part or entirety of any combination of teeth,
of intra-oral objects and features located in multiple fields of        gum, intra-oral Soft tissue, bone matter, dental undercuts,
View of a mobile measuring and imaging device moved                     and, dental fixtures and dental prostheses of any kind,
around, positioned, and orientated at various locations in the          permanent or removable, located inside oral cavity 26 of the
oral cavity global Space, and recording the various positions           dental patient.
and orientations of the measuring and imaging device rela                  In Step 1 of the method, there is real time establishing an
tive to the same intra-oral fixed global registration position,         intra-oral fixed global registration position inside the oral
where the intra-oral fixed global registration position is not          cavity of the dental patient. Accordingly, the intra-oral fixed
limited to being in any particular field of view of measured            global registration position, for example, 28, is established
and imaged intra-oral objects and features.                        35   in terms of global coordinate space 30 of oral cavity 26, of
   More Specifically, a Significant aspect of the novelty here          the dental patient. Global coordinate Space 30 is associated
is that of enabling the real time registering of all local              with a fixed global reference coordinate System, Such as
coordinate Space pixel positions of the acquired and globally           fixed global reference orthogonal coordinate System 32,
recorded three-dimensional measurements and images with                 featuring fixed global coordinate System axes, X-axis,
global coordinate Space pixel positions located in global          40   Y-axis, Z-axis, and fixed global coordinate System origin,
coordinate Space, for forming the three-dimensional mea                 O. In principle, any other curvilinear coordinate System,
Surements and imageS which are all registered with respect              for example, a cylindrical, Spherical, or hyperbolic, coordi
to the same intra-oral fixed global registration position in            nate System, can be used for defining the fixed global
global coordinate Space of the oral cavity of the dental                reference coordinate System, associated with global coordi
patient. Regardless of the particular category or type of          45   nate space 30 of oral cavity 26.
dental measuring and imaging technique applied, the prior                  Intra-oral fixed global registration position 28, global
art has no teaching of the establishment and use of the same            coordinate Space 30, and associated fixed global reference
intra-oral fixed global registration position located in global         coordinate System 32 are established particularly for defin
coordinate Space inside the oral cavity of a dental patient, for        ing positions of fixed and/or movable objects, features,
the purpose of registering all local coordinate Space pixel        50   devices, instruments, and components, throughout oral cav
positions of all acquired three-dimensional measurements                ity 26. However, to accomplish the objectives of the present
and images of intra-oral objects and features.                          invention of real time intra-orally registering and acquiring
   Clearly, these novel features lead to Significant improve            three-dimensional measurements and images of intra-oral
ment in obtaining and using accurate and precise panoramic              objects and features, they are generally applicable for defin
intra-oral measurement and imaging data and information in         55   ing positions of fixed and/or movable objects, features,
basic and advanced dental applications, whereby measure                 devices, instruments, and components, outside of oral cavity
ments and images from multiple fields of View are merged                26.
together for forming composite measurements and images,                   In Sub-step (a), of Step 1, there is providing an intra-oral
or maps, of the intra-oral objects and features, followed by            fixed global registration device 34, used for measuring and
converting measurement and image, and/or map, definition           60   determining distances from intra-oral fixed global registra
from Source or global Space into device Space for displaying,           tion position 28 to a measuring and imaging device, Such as
Storing, and further using the measurements and images,                 36, further described below. Preferably, physical space or
and/or maps, of the intra-oral objects and features.                    Volume occupied by intra-oral fixed global registration
  It is to be understood that the invention is not limited in           device 34 is Substantially Smaller than total physical Space or
its application to the details of construction, arrangement,       65   volume of oral cavity 26 of the dental patient.
and composition of the components Set forth in the follow                  Intra-oral fixed global registration device 34 includes a
ing description, drawings, or examples. For example, the                mechanism for Sensing or receiving registration signals and
      Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 9 of 19


                                                     US 6,402,707 B1
                             13                                                                       14
responding to registration signals, where a registration Sig              In Sub-step (b), there is selecting and attaching a Substrate
nal is any signal relating to the process of registering               for holding intra-oral fixed global registration device 34.
intra-oral local coordinate Space with global coordinate               Alternatively, intra-oral fixed global registration device 34
Space, as further described below. Additionally, or                    features no Substrate. In this case, there is continuing the
alternatively, intra-oral fixed global registration device 34          method with sub-step (c), whereby intra-oral fixed global
includes a mechanism for transmitting registration signals.            registration device 34 is positioned and fixed directly onto
Optionally, intra-oral fixed global registration device 34 also        an intra-oral object and/or feature inside oral cavity 26 of the
includes a mechanism for locally processing Sensed or                  dental patient.
received registration signals, and for locally programming
responses to registration Signals, and/or, for locally pro                For performing sub-step (b), referring to FIG. 1, a sub
gramming transmission of registration signals. For example,            Strate 48 features any Suitable Single or multi-layered con
a programmed response to a Sensed or received registration             figuration or combination of a composition or material
Signal could be in the form of a programmed transmission               Selected from the group consisting of biological
registration signal. Registration Signals can feature any type         components, chemical components, mechanical
of analog or digital Stimulus, response, and/or data Suitable          components, naturally occurring components, Synthetically
for enabling measuring and recording positions of a mea           15   derived components, organic components, and inorganic
Suring and imaging device with respect to intra-oral fixed             components, which causes minimal interference with proper
global registration position 28.                                       operation of intra-oral fixed global registration device 34.
   Accordingly, intra-oral fixed global registration device 34         For example, Substrate 48 features a Single component or
includes at least one, preferably a plurality, of components           any combination of an organic chemical Such as a plastic, an
38 Selected from the group consisting of registration signal           acrylic, an adhesive or glue, and, an inorganic chemical Such
Sensors, registration Signal receivers, registration signal            as a metallic component Such as a Screw, a pin, or a clamp,
transmitters, and registration Signal transceiverS. Optionally,        or, a Silica based component Such as a glass or a ceramic.
intra-oral fixed global registration device 34 also includes a            In Sub-step (c), there is positioning and fixing intra-oral
local registration Signal programmer and processor                     fixed global registration device 34 inside oral cavity 26 of
(RSPPU) 40, for locally programming and processing reg            25
                                                                       the dental patient. This includes positioning and temporarily
istration Signals. Intra-oral fixed global registration device         fixing intra-oral fixed global registration device 34, either
34 in general, and device components 38, optional local
registration Signal processor and programmer 40, and reg               with or without a substrate, for example, Substrate 48, to any
istration signals, in particular, are designed, configured, and        intra-oral object or feature inside oral cavity 26. In
operate according to a category of mechanisms used for                 particular, intra-oral fixed global registration device 34 is
measuring distances and recording positions of objects and             positioned and temporarily fixed onto any intra-oral object
features Selected from the group consisting of electrical,             and/or feature, Such as any intra-oral object and/or feature
electronic, electromechanical, electro-optical,                        12–24, Selected from the group consisting of a part or
electromagnetic, radar, magnetic, magneto-mechanical,                  entirety of any combination of teeth, gum, intra-oral Soft
magnetic resonance, acoustic, ultrasound, Sonar, photo            35
                                                                       tissue, bone matter, dental undercuts, and, dental fixtures and
acoustic, telemetry, hybrids, and combinations of these.               dental prostheses of any kind, permanent or removable,
   Furthermore, intra-oral fixed global registration device 34         located inside oral cavity 26 of the dental patient.
in general, and device components 38, optional local regis                Intra-oral fixed global registration device 34 is tempo
tration signal programmer and processor 40, and registration           rarily fixed to any intra-oral object and/or feature 12-24 by
Signals, in particular, are designed, configured, and operate     40   using any Suitable Single or multi-layered configuration or
according to analog circuitry and/or digital circuitry, and            combination of a composition or material Selected from the
according to a wireleSS communications mode and/or                     group consisting of biological components, chemical
according to a wired communications mode.                              components, mechanical components, naturally occurring
   In a preferred embodiment of system 10 featuring a                  components, Synthetically derived components, organic
wireleSS communications mode, intra-oral fixed global reg         45   components, and inorganic components, which causes mini
istration device 34 is in communication with a central                 mal interference with proper operation of intra-oral fixed
programming and processing unit, for example, CPPU 42,                 global registration device 34, and, which causes minimal
including a registration signal programming and processing             adverse reaction or effect Such as irritation, marking, or
unit, RSPPU 44, via a wireless communication link 46, for              infection, in oral cavity 26 of the dental patient during the
receiving centralized registration programming and proceSS        50   period of time required for the measuring and imaging
ing data and information from CPPU 42, and for sending                 procedure.
local registration programming and processing data and                    For example, intra-oral fixed global registration device 34
information to CPPU 42. Wireless communication link 46 is              is temporarily fixed to any intra-oral object and/or feature
preferably, but not limited to, a form of an electromagnetic           12–24 by using a single component or combination of an
Signal Such as a microwave signal, or a Sound wave signal.        55   organic chemical Such as a plastic, an acrylic, an adhesive or
   In an alternative preferred embodiment of system 10                 glue, and, an inorganic chemical Such as a metallic compo
featuring a wired communications mode, intra-oral fixed                nent Such as a Screw, a pin, or a clamp, or, a Silica based
global registration device 34 is in communication with                 component Such as a glass or a ceramic.
central programming and processing unit, CPPU 42, includ                  Intra-oral fixed global registration device 34 is tempo
ing registration Signal programming and processing unit,          60   rarily fixed to any intra-oral object and/or feature 12-24 in
RSPPU 44, via a wired communication link 46, for receiving             Such a way as to remain fixed and rigid with respect to that
centralized registration programming and processing data               intra-oral object and/or feature 12-24 during movement or
and information from CPPU 42, and for sending local                    activity of any other object, feature, device, instrument,
registration programming and processing data and informa               component, or, the entirety, of oral cavity 26 of the dental
tion to CPPU 42. Wired communication link 46 is                   65   patient during the measuring and imaging procedure.
preferably, but not limited to, a form of an electrical or             Completion of this Step enables proper establishment of the
electronic signal.                                                     intra-oral fixed global registration position, for example, 34,
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 10 of 19


                                                    US 6,402,707 B1
                             15                                                                    16
in terms of global coordinate space 30 of oral cavity 26 of           tation guide 50 features appropriate electromechanical
the dental patient, where global coordinate Space 30 is               means (not shown), including electromechanical control/
asSociated with an intra-oral fixed global reference coordi           data linkS 60, for enabling automatic control and commu
nate System, Such as X-axis, Y-axis, Z-axis, intra-oral fixed         nication of position and orientation guide 50 by position and
global reference orthogonal coordinate System 32.                     orientation guide automatic controller 52. Moreover, in this
   In Step 2, there is providing a measuring and imaging              Second embodiment, position and orientation guide auto
device, for measuring and imaging intra-oral objects and              matic controller 52 is in electronic communication with a
features, and for locally programming and processing mea              central programming and processing unit, for example,
Surement and imaging data and information. In FIG. 1,                 CPPU 42, including a measuring and imaging Signal pro
measuring and imaging device 36 includes, among the                   gramming and processing unit, MISPPU 56, via control/data
Variety of Standard components and mechanisms for                     linkS 62, for receiving centralized measuring and imaging
enabling measuring, imaging, and mapping, intra-oral                  device position and orientation control data and information
objects and features, (i) a position and orientation guide 50,        from CPPU 42, and for sending local position and orienta
(ii) an optional position and orientation guide automatic             tion data and information to CPPU 42.
controller 52, and (iii) a local measuring and imaging           15      Local measuring and imaging programming and proceSS
programming and processing unit 54.                                   ing unit 54 is for locally programming the measuring and
   Measuring and imaging device 36 is for acquiring three             imaging of intra-oral objects and features 12–24 by locally
dimensional measurements and images of the intra-oral                 controlling activation and operation of measuring and imag
objects and features, for example, intra-oral objects and             ing device 36, and is for locally processing measurement and
features 12-24, located in oral cavity 26 of the dental               image Signals, data, and information relating to intra-oral
patient. Measuring and imaging device 36 is designed and              objects and features 12-24.
configured for operating either inside or outside of oral                Measuring and imaging device 36, in general, and above
cavity 26, for acquiring measurements and images of intra             indicated components 50, 52, 54, 58, 60, and 62, in
oral objects and features. For example, according to actual      25
                                                                      particular, of measuring and imaging device 36 are designed,
implementation of the present invention, measuring and                configured, and operate according to a category of mecha
imaging device 36 may need to be positioned outside of oral           nisms used for automatic three-dimensional Shape
cavity 26 in order to effectively measure and image intra             measurement, imaging, and mapping of objects and features
oral objects and features 12–24. Accordingly, measuring and           Selected from the group consisting of electrical, electronic,
imaging device 36 is not limited to functioning only inside           electromechanical, electro-optical, electromagnetic, radar,
oral cavity 26 of the dental patient.                                 magnetic, magneto-mechanical, magnetic resonance,
   Position and orientation guide 50 is for three-dimensional         acoustic, ultrasound, Sonar, photo-acoustic, telemetry,
maneuvering or guiding, positioning, and orienting measur             hybrids, and combinations of these.
ing and imaging device 36 throughout global coordinate                   For example, measuring and imaging device 36 operates
space 30, typically, but not limited to, inside oral cavity 26   35
                                                                      in the particular category of electro-optical measuring and
of the dental patient.                                                imaging techniques, according to a technique Selected from
   In a first preferred embodiment of system 10, position and         the group consisting of time/light in flight, laser Scanning,
orientation guide 50 is designed, configured, and operates            moire, laser Speckle pattern Sectioning, interferometry,
for enabling manual maneuvering or guiding, positioning,              photogrammetry, laser tracking, and, Structured light or
and orienting of measuring and imaging device 36 by an           40   active triangulation. Moreover, measuring and imaging
operator, Such as a dental practitioner. For example, position        device 36 can also operate according to a specialized inter
and orientation guide 50 is a handle or a rod, made of any            ferometric technique Such as Shearography, diffraction
Suitable physicochemical composition or material Selected             grating, digital wavefront reconstruction and wavelength
from the group consisting of plastic, glass, and metal                Scanning, or conoscopic holography.
components, which causes minimal interference with proper        45      Furthermore, measuring and imaging device 36 in
operation of System 10, in general, and of measuring and              general, device components 50-62, and measuring and
imaging device 36, in particular, and, which preferably               imaging Signals, in particular, are designed, configured, and
causes no adverse reaction or effect Such as irritation,              operate according to analog circuitry and/or digital circuitry,
marking, or infection, of oral cavity 26 of the dental patient        and according to a wireleSS communications mode and/or
during the period of time required for the measuring and         50   according to a wired communications mode.
imaging procedure.                                                       In a preferred embodiment of system 10 featuring a
   Moreover, in this first embodiment, position and orienta           wireleSS communications mode, measuring and imaging
tion guide 50 features appropriate electromechanical means            device 36 is in communication with a central programming
(not shown), and is in electronic communication with a                and processing unit, for example, CPPU 42, including a
central programming and processing unit, for example,            55   measuring and imaging Signal programming and processing
CPPU 42, including a measuring and imaging Signal pro                 unit, MISPPU 56, via a wireless communication link 64, for
gramming and processing unit, MISPPU 56, via control/data             receiving centralized measuring and imaging programming
linkS 58, for receiving centralized measuring and imaging             and processing data and information from CPPU 42, and for
device position and orientation control data and information          Sending local measuring and imaging programming and
from CPPU 42, and for sending local position and orienta         60   processing data and information to CPPU 42. Wireless
tion data and information to CPPU 42.                                 communication link 64 is preferably, but not limited to, a
   In a Second preferred embodiment, position and orienta             form of an electromagnetic Signal Such as a radio wave
tion guide 50 is designed, configured, and operates for               Signal, a microwave Signal, or a Sound wave Signal.
enabling automatic, Such as robotic, three-dimensional                   In an alternative preferred embodiment of system 10
maneuvering or guiding, positioning, and Orienting of mea        65   featuring a wired communications mode, measuring and
Suring and imaging device 36 by an operator, Such as a                imaging device 36 is in electronic communication with a
dental practitioner. In this embodiment, position and orien           central programming and processing unit, for example,
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 11 of 19


                                                     US 6,402,707 B1
                             17                                                                      18
CPPU 42, including a measuring and imaging Signal pro                  Step, Step 7 below, of registering or transforming pixel
gramming and processing unit, MISPPU 56, via wired                     positions of three-dimensional measurements and images
control/data links, for example, bundled along or through              initially defined in local coordinate Space, relative to a single
position and orientation guide 50 and control/data links 62,           intra-oral fixed global registration position 28 defined in
for receiving centralized measuring and imaging program                global coordinate Space 30, for forming registered measure
ming and processing data and information from CPPU 42,                 ments and images of any part or entirety of intra-oral objects
and for Sending local measuring and imaging programming                and features located in oral cavity 26 of the dental patient.
and processing data and information to CPPU 42. The wired                 Mobile registration device 66 includes a mechanism for
communication link is preferably, but not limited to, a form           Sensing or receiving registration Signals and responding to
of an electrical or electronic Signal.                                 registration signals. Additionally, or alternatively, mobile
   In Step 3, there is providing a mobile registration device,         registration device 66 includes a mechanism for transmitting
for enabling measuring and recording global positions and              registration signals. Optionally, mobile registration device
orientations of the measuring and imaging device, 36, rela             66 also includes a mechanism for locally processing Sensed
tive to the intra-oral fixed global registration position, 28.         or received registration signals, and for locally programming
   In FIG. 1, exemplary mobile registration device 66 is          15   responses to registration Signals, and/or, for locally pro
used, in part, for measuring and recording global positions            gramming transmission of registration signals. For example,
and orientations of measuring and imaging device 36 in                 a programmed response to a Sensed or received registration
global coordinate space 30 of oral cavity 26 of the dental             Signal could be in the form of a programmed transmission
patient, relative to intra-oral fixed global registration posi         registration signal. Registration Signals can feature any type
tion 28, where global coordinate space 30 is associated with           of analog or digital Stimulus, response, and/or data Suitable
fixed global reference orthogonal coordinate System 32,                for enabling recording of positions of a measuring and
featuring global coordinate System axes, X-axis, Y-axis,               imaging device with respect to intra-oral fixed global reg
Z-axis, and global coordinate System origin, O. Relative               istration position 28.
to oral cavity 26, any global position or orientation of          25
                                                                          Accordingly, mobile registration device 66 includes at
measuring and imaging device 36, for example, a j" global              least one, preferably a plurality, of components 70 Selected
position of measuring and imaging device, Pur (X, Y,                   from the group consisting of registration Signal Sensors,
Z, t), 68, is describable in terms of global coordinates X,            registration signal receivers, registration Signal transmitters,
Yo, Z, and time, t, where t, corresponds to an i” real time            and registration signal transceiverS. Optionally, mobile reg
value during the performing of the measuring and imaging               istration device 66 also includes a local registration Signal
procedure using System 10.                                             processor and programmer 72. Mobile registration device 66
   Mobile registration device 66, in general, and below                in general, and, device components 70, optional local reg
described components of mobile registration device 66, in              istration Signal processor 72, and registration Signals, in
particular, are designed, configured, and operate as part of,          particular, are designed, configured, and operate according
and/or attached to, and/or Separate from, measuring and           35
                                                                       to a category of mechanisms used for measuring distances
imaging device 36. AS shown in FIG. 1, mobile registration             and registering positions of objects and features Selected
device 66 is preferably attached to measuring and imaging              from the group consisting of electrical, electronic,
device 36. More preferably, mobile registration device 66 is           electromechanical, electro-optical, electromagnetic, radar,
firmly and rigidly attached to measuring and imaging device            magnetic, magneto-mechanical, magnetic resonance,
36, in order to attain high accuracy and precision during the     40
                                                                       acoustic, ultrasound, Sonar, photo-acoustic, telemetry,
process of measuring and recording global positions, P.                hybrids, and combinations of these.
(X, Yo, Z, t), of measuring and imaging device 36 in                      Furthermore, mobile registration device 66 in general,
global coordinate Space 30, relative to intra-oral fixed global        and, device components 70, optional local registration signal
registration position 28.                                              processor and programmer 72, and registration signals, in
   AS indicated above in Step 2, global positions of mea          45
                                                                       particular, are designed, configured, and operate according
Suring and imaging device, Pur (X, Y, Z, t), 68, are                   to analog circuitry and/or digital circuitry, and according to
typically, but not limited to, intra-oral locations within oral        a wireleSS communications mode and/or according to a
cavity 26 of the dental patient. Accordingly, in the preferred         wired communications mode.
embodiment where mobile registration device 66 is firmly                 Referring to FIG. 1, in a preferred embodiment of system
and rigidly attached to measuring and imaging device 36,          50   10 featuring a wireleSS communications mode, mobile reg
mobile registration device 66 is not limited to functioning            istration device 66 is in communication with intra-oral fixed
only inside oral cavity 26 of the dental patient. Similar to           global registration position 28, by communicating with
measuring and imaging device 36, mobile registration                   intra-oral fixed global registration device 34 via a wireleSS
device 66 is designed and configured for operating either              communication link 74, for receiving registration signals
inside or outside of oral cavity 26.                              55   from intra-oral fixed global registration device 34, and/or for
   As shown in FIG. 1, according to the preferred embodi               Sending registration signals to intra-oral fixed global regis
ment of system 10, where mobile registration device 66 is              tration device 34. Wireless communication link 74 is
firmly attached to measuring and imaging device 36, relative           preferably, but not limited to, a form of an electromagnetic
to oral cavity 26, any global position of mobile registration          Signal Such as a radio wave signal, a microwave signal, or a
device 66 within global coordinate space 30 is automatically      60   Sound wave signal.
asSociated with a corresponding global position of measur                 In an alternative preferred embodiment of system 10
ing and imaging device 36, for example, j" global position             featuring a wired communications mode, mobile registration
of measuring and imaging device, Pur (X, Y, Z, t), 68.                 device 66 is in communication with intra-oral fixed global
This association of global positions and orientations in               registration position 28, by communicating with intra-oral
global coordinate Space 30 between mobile registration            65   fixed global registration device 34 via a wired communica
device 66 and corresponding global positions of measuring              tion link74, for receiving registration Signals from intra-oral
and imaging device 36 enables performing a principle novel             fixed global registration device 34, and/or for Sending reg
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 12 of 19


                                                     US 6,402,707 B1
                              19                                                                     20
istration signals to intra-oral fixed global registration device          Each field of view, such as exemplary k" field of view,
34. Wired communication link 74 is preferably, but not                  (FOV), 78, of measuring and imaging device 36, features
limited to, a form of an electrical or electronic Signal.               any number of intra-oral objects and features, Such as 12, 14,
   In a preferred embodiment of system 10 featuring a                   and 16, Selected from the group consisting of a part or
wireleSS communications mode, mobile registration device                entirety of any combination of teeth, gum, intra-oral Soft
66 is in communication with a central programming and                   tissue, bone matter, dental undercuts, and, dental fixtures and
processing unit, for example, CPPU 42, including a regis                dental prostheses of any kind, permanent or removable,
tration signal programming and processing unit, RSPPU 44,               located inside oral cavity 26 of the dental patient.
via a wireleSS communication link 76, for receiving central               Step 4 is manually or automatically performed by an
ized registration processing and programming data and                   operator (not shown) of System 10. In particular, in a manual
information from CPPU 42, and for sending local registra                mode of operation, an operator manually holds and moves
tion programming and processing data and information to                 position and orientation guide 50 for maneuvering measur
CPPU 42. Wireless communication link 76 is preferably, but              ing and imaging device 36 throughout oral cavity 26 until
not limited to, a form of an electromagnetic Signal Such as             selecting a desired or target field of view, such as (FOV) 78
a radio wave Signal, a microwave signal, or a Sound wave           15   of intra-oral objects and features such as 12, 14, and 16. In
Signal.                                                                 an automatic mode of operation, an operator provides com
   In an alternative preferred embodiment of system 10                  mands to central programming and processing unit, CPPU
featuring a wired communications mode, mobile registration              42, which communicates with position and orientation guide
device 66 is in communication with a central programming                automatic controller 52 via control/data links 58, for com
and processing unit, for example, CPPU 42, including a                  municating with and automatically controlling position and
registration Signal programming and processing unit,                    orientation guide 50 via electromechanical control/data links
RSPPU 44, via a wired communication link76, for receiving               60, which in turn communicates with and enables automatic
centralized registration processing and programming data                control of positioning and orientation of measuring and
and information from CPPU 42, and for sending local                     imaging device 36. Preferably, during manually or automati
registration programming and processing data and informa           25   cally Selecting a field of view of measuring and imaging
tion to CPPU 42. Wired communication link 76 is                         device 36, a display device, for example, as part of a display
preferably, but not limited to, a form of an electrical or              unit 80, is used for real time displaying measurements,
electronic signal.                                                      images, data and information relating to and featured in each
   In Step 4, there is selecting a field of view of the                 k" field of view, such as (FOV), 78, of measuring and
measuring and imaging device located at a global position in            imaging device 36 to the System operator.
global coordinate Space. Referring to FIG. 1, there is Select              In Step 5, there is acquiring at least one three-dimensional
ing a particular field of view, for example, k" field of view,          measurement and image of the intra-oral objects and fea
(FOV) 78, of measuring and imaging device 36 located at                 tures located in the Selected field of view of the measuring
a particular global position, for example, j" global position           and imaging device, and recording the global position of the
Pir (X, Y, Z, t), 68, in global coordinate space 30 of             35   measuring and imaging device relative to the intra-oral fixed
oral cavity 26 of the dental patient. A field of view of                global registration position, for forming at least one globally
measuring and imaging device 36 is Selected from the group              recorded three-dimensional measurement and image of the
consisting of fields of view whereby intra-oral fixed global            intra-oral objects and features located in the oral cavity of
registration position 28 is located outside the field of view,          the dental patient.
and fields of view whereby intra-oral fixed global registra        40     In sub-step (a) of Step 5, referring to FIG. 1, there is
tion position 28 is located inside the field of view.                   acquiring at least one three-dimensional measurement and
   Specifically, as described above with reference to FIG. 1,           image of intra-oral objects and features 12, 14, and 16
intra-oral fixed global registration position 28 is defined by          located in exemplary k" field of view, (FOV), 78, of
a particular fixed location within global coordinate Space 30           measuring and imaging device 36, by activating and oper
of oral cavity 26, wherein preferably, physical Space or           45   ating measuring and imaging device 36, located at a par
Volume occupied by intra-oral fixed global registration                 ticular global position, for example, "global position Pir
device 34 is Substantially Smaller than total physical Space or         (X, Y, Z, t), 68, in global coordinate space 30 of oral
Volume of oral cavity 26 of the dental patient. Accordingly,            cavity 26 of the dental patient. This involves central pro
during operation of System 10, intra-oral fixed global reg              gramming and processing unit 42 communicating with local
istration position 28 is typically located outside any Selected    50   measuring and imaging programming and processing unit
field of view, such as (FOV) 78, of measuring and imaging               54, preferably, but not limited to, via wireless communica
device 36.                                                              tion link 64. Following acquiring the at least one three
  For example, in FIG. 1, during real time measuring and                dimensional measurement and image of intra-oral objects
imaging intra-oral objects and features 12, 14, and 16,                 and features 12, 14, and 16, this Step further includes Storing
located in k" field of view, (FOV), 78, of measuring and           55   the at least one three-dimensional measurement and image
imaging device 36, intra-oral fixed global registration posi            by central processing and programming unit 42, for
tion 28 is located outside k" field of view, (FOV) 78. In               example, by operation of measuring and imaging Signal
contrast, however, during real time measuring and imaging               processing and programming unit, MISPPU 56.
intra-oral objects and features Such as 22 and 24, located in              In sub-step (b), of Step 5, there is recording j" global
a different (not referenced) k" field of view, (FOV), of           60   position Pur (X, Yo I Zoi, t), 68 of measuring and
measuring and imaging device 36 located at a different (not             imaging device 36 relative to intra-oral fixed global regis
referenced) j" global position, Prid (X, YA, Zo, t), in                 tration position 28 in global coordinate space 30 of oral
global coordinate Space 30 of oral cavity 26, for example, in           cavity 26 of the dental patient. This involves mobile regis
the immediate vicinity or behind intra-oral fixed global                tration device 66, preferably firmly and rigidly attached to
registration position 28, intra-oral fixed global registration     65   measuring and imaging device 36 and associated with j"
position 28 may be located inside this k" field of view,                global position Pur (X, Yo, Z, t), 68 of measuring and
(FOV), of measuring and imaging device 36.                              imaging device 36, communicating with intra-oral fixed
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 13 of 19


                                                     US 6,402,707 B1
                             21                                                                     22
global registration device 34, preferably, but not limited to,         coordinate System 84, asSociated with intra-oral local coor
via wireless communication link 74. Following recording.j"             dinate space 82 of oral cavity 26.
global position Pur (X, Yo, Zo, t), 68 of measuring and                   Sub-step (a) provides part of the basis for establishing the
imaging device 36 relative to intra-oral fixed global regis            necessary Spatial and mathematical relationships between
tration position 28 in global coordinate Space 30, this Step           local coordinate Space pixel positions in a plurality of
further includes Storing the globally recorded position by             intra-oral local coordinate Spaces, Such as 82, and global
central processing and programming unit 42, for example,               coordinate Space pixel positions in global coordinate Space
by operation of registration Signal processing and program             30, by using eachi"global position, Pur (X, Y, Zr, t).
ming unit, RSPPU 44.                                                   Such as 68, of measuring and imaging device 36, as the
  Sub-steps (a) and (b) of Step 5 are performed synchro                common link between global coordinate space 30 and the
nously or asynchronously. In particular, Sub-step (b) of               plurality of local coordinate Spaces therein, needed for
recording and storingi" global position Pir (X, Y, Z,                  registering or transforming local coordinate Space pixel
t), 68 of measuring and imaging device 36 relative to                  positions to global coordinate Space 30.
intra-oral fixed global registration position 28 in global               In Sub-Step (b), of Step 7, there is assigning intra-oral
coordinate Space 30 is performed at a real time Selected from     15
                                                                       local Space coordinates to each intra-oral local coordinate
the group consisting of before, Simultaneous to, and after,            Space pixel position, for each of the plurality of globally
Sub-step (a) of acquiring and storing at least one three               recorded three-dimensional measurements and images of the
dimensional measurement and image of intra-oral objects                intra-oral objects and features. In FIG. 1, for example, there
and features 12, 14, and 16 located in k" field of view                is assigning intra-oral local Space orthogonal coordinates,
(FOV), 78 of measuring and imaging device 36. This feature             Xto Yo and Zigo and, time, t, to each pixel position, for
provides operational flexibility for implementing the method           example, p" pixel position 86, located in intra-oral local
and System of the present invention.                                   coordinate Space 82, for each of the previously globally
   In Step 6, there is repeating Steps 4 and 5 for a plurality         recorded three-dimensional measurements and images of the
of global positions and a plurality of fields of view of the      25
                                                                       intra-oral objects and features appearing in one or more
measuring and imaging device, for forming a plurality of               fields of view, (FOV), for example, k" field of view (FOV)
globally recorded three-dimensional measurements and                   78, for measuring and imaging device 36 located at j" global
images of a variety of intra-oral objects and features located         position Pir (X, Y, Z, t), 68. Accordingly, each
throughout the oral cavity of the dental patient.                      assigned p" pixel position, (PP,), is written in terms of
   Referring to FIG. 1, there is repeating Steps 4 and 5 for           intra-oral local space coordinates and time, thus, PP, (X,
a plurality of global positions Pur (X, Y, Z, t), of                   (j), YLos Z10) t), 88, with reference to the global coordi
measuring and imaging device 36, for a pre-determined                  nates via the measuring and imaging device position index,
number of J positions, and for a plurality of fields of view,          (). This step further includes storing each assigned local
(FOV), of measuring and imaging device 36, for a pre                   coordinate space pixel position by central programming and
determined number of K fields of view. This step results in       35
                                                                       processing unit 42.
forming a plurality of globally recorded three-dimensional               In Sub-step (c), of Step 7, there is transforming the
measurements and images of a variety of intra-oral objects             intra-oral local space coordinates of each intra-oral local
and features located throughout oral cavity 26 of the dental           coordinate Space pixel position, in each of the plurality of
patient, which are recorded relative to the Same intra-oral            globally recorded three-dimensional measurements and
fixed global registration position 28.                            40   images of the intra-oral objects and features, to the corre
   In Step 7, there is registering local coordinate Space pixel        Sponding or proportionately equivalent global Space
positions in each of the plurality of globally recorded                coordinates, for forming a plurality of Sets of global coor
three-dimensional measurements and images of the intra                 dinate Space pixel positions in global coordinate Space
oral objects and features of the oral cavity, relative to the          which are registered relative to the same intra-oral fixed
intra-oral fixed global registration position, for forming a      45
                                                                       global registration point.
plurality of Sets of global coordinate Space pixel positions,             Referring to FIG. 1, for example, this step involves
which are registered relative to the Same intra-oral fixed             applying any Standard mathematical or algorithmic coordi
global registration point in the oral cavity of the dental             nate Space registration technique known in the art, for
patient.                                                               example, involving matrix transformations, for transforming
  In Sub-step (a), of Step 7, there is defining an intra-oral     50   each local coordinate space pixel position, such as p" pixel
local coordinate Space, associated with an intra-oral local            position, PP, (X, Y, Z, t), 88, in each of the
reference coordinate System, for each global position of the           intra-oral local coordinate Spaces, for example, intra-oral
measuring and imaging device, whereat are globally                     local coordinate Space 82, to a corresponding or proportion
recorded the plurality of three-dimensional measurements               ally equivalent global coordinate Space pixel position in
and images of the intra-oral objects and features. In FIG. 1,     55   global coordinate space 30 of oral cavity 26 of the patient.
for example, there is defining intra-oral local coordinate             This is performed for each of the plurality of globally
Space 82, associated with intra-oral local reference coordi            recorded three-dimensional measurements and images of the
nate System 84, featuring local orthogonal reference coor              intra-oral objects and features throughout oral cavity 26 of
dinate System axes, X, co-axis, Y, co-axis, Z-axis, and                the dental patient.
local reference coordinate system origin, O, for each jth         60      This step leads to forming a plurality of Sets of global
global position Pir (X, Y, Z, t), 68 of measuring and                  coordinate Space pixel positions registered in global coor
imaging device 36 in global coordinate Space 30, whereat is            dinate Space, which can then be associated with a plurality
recorded the three-dimensional measurements and images of              of three-dimensional measurements and images of the intra
the intra-oral objects and features, as described in Step 6. In        oral objects and features located throughout oral cavity 26 of
principle, any other curvilinear coordinate System, for           65   the dental patient, which are registered relative to Same
example, a cylindrical, Spherical, or hyperbolic, coordinate           intra-oral fixed global registration point 28 in oral cavity 26
System, can be used for defining intra-oral local reference            of the dental patient. This step further includes Storing the
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 14 of 19


                                                      US 6,402,707 B1
                              23                                                                       24
plurality of Sets of registered global coordinate Space pixel            and orientated at various locations throughout global coor
positions by central processing and programming unit 42.                 dinate Space of an oral cavity of a dental patient, which are
   In Step 8, there is using the plurality of Sets of registered         all registered to the same intra-oral fixed global registration
global coordinate Space pixel positions in global coordinate             position. This results in eliminating, or at least minimizing,
Space, which can be associated with a plurality of three                 propagation errors relating to piecing and merging together
dimensional measurements and images of the intra-oral                    three-dimensional measurement and imaging data and
objects and features located throughout oral cavity 26 of the            information, especially needed for obtaining highly accurate
dental patient, for performing a dental procedure on the                 and precise panoramic measurements and images of intra
dental patient.                                                          oral objects and features located throughout the oral cavity
                                                                         of the dental patient.
   Data and information extractable from the Sets of regis                  Regardless of the particular category or type of dental
tered global coordinate Space pixel positions, corresponding             measuring and imaging technique applied, the prior art has
to the plurality of globally recorded three-dimensional mea              no teaching of the establishment and use of a single intra
Surements and images of the intra-oral objects and features              oral fixed global registration position inside the oral cavity
located throughout oral cavity 26 of the dental patient, are        15
                                                                         of a dental patient, for the purpose of registering all local
used in a dental procedure Selected from the group consist               coordinate Space pixel positions of all the acquired globally
ing of charting an oral condition, diagnosing an oral                    recorded three-dimensional measurements and images of
condition, and treating an oral condition, of the dental                 intra-oral objects and features to the same intra-oral fixed
patient. Furthermore, the globally recorded and registered               global registration position. Moreover, the method and Sys
three-dimensional measurement and imaging data and infor                 tem of the present invention are generally applicable to a
mation may be used for a type of dental procedure Selected               diversity of techniques of three-dimensional measuring and
from the group consisting of general dental maintenance,                 imaging intra-oral objects and features of dental patients.
dental mapping, dental Surgery, dental restoration,                         While the invention has been described in conjunction
orthodontics, periodontics, occlusal registration, and tem               with Specific embodiments thereof, it is evident that many
pero mandibular joint (TMJ) dysfunction therapies.                  25
                                                                         alternatives, modifications and variations will be apparent to
   In particular, the present invention is applicable to dental          those skilled in the art. Accordingly, it is intended to
restoration procedures Selected from the group consisting of             embrace all Such alternatives, modifications and variations
dental prostheses, Such as crowns, bridges, dentures, and/or             that fall within the Spirit and broad Scope of the appended
implants. Moreover, any of the above listed dental proce                 claims.
dures may involve any number of intra-oral objects and                     What is claimed is:
features Selected from the group consisting of a part or                    1. A method for real time intra-orally acquiring and
entirety of any combination of teeth, gum, intra-oral Soft               registering three-dimensional measurements and images of
tissue, bone matter, dental undercuts, and, dental fixtures and          intra-oral objects and features, the intra-oral objects and
dental prostheses of any kind, permanent or removable,                   features are located inside the oral cavity of a dental patient,
located inside oral cavity 26 of the dental patient.                35
                                                                         comprising the Steps of:
   For any of the above listed dental procedures involving                 (a) establishing an intra-oral fixed global registration
display of the globally recorded and registered three                         position inside the oral cavity of the dental patient, Said
dimensional measurement and imaging data and                                  intra-oral fixed global registration position is definable
information, Step 8 further includes converting at least one                  in terms of global coordinate Space of the oral cavity,
of the globally recorded and registered three-dimensional           40        Said global coordinate Space is associated with a fixed
measurements and images from global Space 30 into display                     global reference coordinate System, Said global coor
device space (not shown), for forming at least one display                    dinate Space includes a plurality of intra-oral local
device measurement and image defined and configured with                      coordinate Spaces in the oral cavity;
respect to display device Space. The display device mea                    (b) providing a measuring and imaging device for mea
Surement and image is Subsequently displayed on a display           45        Suring and imaging the intra-oral objects and features
device, for example, as part of display unit 80, as shown in                  located in the oral cavity;
FIG. 1.                                                                    (c) Selecting a field of view of Said measuring and imaging
   An important and novel aspect of the method and System                     device located at a global position in Said global
of the present invention is that the intra-oral fixed global                  coordinate Space of the oral cavity;
registration position is not limited to being inside each field     50     (d) acquiring at least one three-dimensional measurement
of View of the measuring and imaging device during mea                        and image of the intra-oral objects and features located
Suring and imaging intra-oral objects and features, and/or                    in Said Selected field of view of Said measuring and
during recording positions and orientations of the measuring                  imaging device, and, recording Said global position of
and imaging device relative to the intra-oral fixed global                    Said measuring and imaging device relative to Said
registration position. AS described above with reference to         55        intra-oral fixed global registration position, for forming
FIG. 1, the intra-oral fixed global registration position, 28, is             at least one globally recorded three-dimensional mea
defined by a particular fixed location within global coordi                   Surement and image of the intra-oral objects and fea
nate Space of the oral cavity of he dental patient, whereby                   tures located in the oral cavity;
during implementation of the present invention, the intra                  (e) repeating step (c) and step (d) for a plurality of said
oral fixed global registration position is typically located        60        global positions and a plurality of Said fields of view of
outside fields of view of the measuring and imaging device.                   Said measuring and imaging device, for forming a
   An important consequence of this aspect of the present                     plurality of Said globally recorded three-dimensional
invention, is that of enabling real time, continuously or                     measurements and images of the intra-oral objects and
discontinuously, acquiring and registering three                              features located in the oral cavity of the dental patient;
dimensional measurements and images of intra-oral objects           65        and
and features located in multiple fields of view of a mobile                (f) registering local coordinate space pixel positions in
measuring and imaging device moved around, positioned,                        each of Said plurality of globally recorded three
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 15 of 19


                                                      US 6,402,707 B1
                              25                                                                     26
     dimensional measurements and images with corre                     magneto-mechanical mechanisms, magnetic resonance
     sponding global coordinate Space pixel positions, for              mechanisms, acoustic mechanisms, ultrasound mechanisms,
     forming a plurality of the three-dimensional measure               Sonar mechanisms, photo-acoustic mechanisms, telemetry
     ments and images of the intra-oral objects and features            mechanisms, hybrid mechanisms, and combination mecha
     located in the oral cavity of the dental patient which are         nisms thereof.
     registered relative to Same Said intra-oral fixed global             11. The method of claim 6, wherein said intra-oral fixed
     registration position.                                             global registration device is designed, configured, and oper
  2. The method of claim 1, wherein the intra-oral objects              ates according to a combination of mechanisms Selected
and features are Selected from the group consisting of a part           from the group consisting of analog circuitry, digital
or entirety of a combination of teeth, gum, intra-oral Soft             circuitry, wireleSS communications modes, and wired com
tissue, bone matter, dental undercuts, and, dental fixtures and         munications modes.
dental prostheses, permanent or removable, located inside                 12. The method of claim 6, wherein said Substrate is
the oral cavity of the dental patient.                                  Selected from the group consisting of a single layered
   3. The method of claim 1, wherein said global coordinate             configuration and a multi-layered configuration, Said con
Space features fixed and movable objects, features, devices,       15   figuration features a material composition Selected from the
instruments, and components, at a location Selected from the            group consisting of biological components, chemical
group consisting of inside the oral cavity and outside the oral         components, mechanical components, naturally occurring
cavity.                                                                 components, Synthetically derived components, organic
   4. The method of claim 1, wherein said fixed global                  components, and inorganic components.
reference coordinate System is a curvilinear coordinate SyS               13. The method of claim 6, wherein said intra-oral fixed
tem for enabling defining positions in Said global coordinate           global registration device is positioned and fixed inside the
Space.                                                                  oral cavity of the dental patient in a form Selected from the
   5. The method of claim 1, wherein each of said plurality             group consisting of with Said Substrate and without Said
of intra-oral local coordinate Spaces is associated with an             Substrate.
intra-oral local reference coordinate System, said intra-oral      25     14. The method of claim 6, wherein said intra-oral fixed
local reference coordinate System is a curvilinear coordinate           global registration device is positioned and fixed on an
System for enabling defining positions in Said intra-oral local         intra-oral object and feature Selected from the group con
coordinate Space.                                                       Sisting of a part or entirety of a combination of teeth, gum,
  6. The method of claim 1, wherein step (a) of establishing            intra-oral Soft tissue, bone matter, dental undercuts, and,
an intra-oral fixed global registration position inside the oral        dental fixtures and dental prostheses, permanent or
cavity of the dental patient, further comprises the Steps of            removable, located inside the oral cavity of the dental
  (i) providing an intra-oral fixed global registration device          patient.
     for measuring and determining distances of Said mea                  15. The method of claim 6, wherein said intra-oral fixed
     Suring and imaging device to Said intra-oral fixed                 global registration device is positioned and fixed inside the
     global registration position;                                 35   oral cavity of the dental patient in a configuration Selected
  (ii) optionally selecting and attaching a Substrate for               from the group consisting of a Single layered configuration
     holding Said intra-oral fixed global registration device;          and a multi-layered configuration, Said configuration fea
     and                                                                tures a material composition Selected from the group con
  (iii) positioning and fixing said intra-oral fixed global             Sisting of biological components , chemical components,
     registration device inside the oral cavity of the dental      40   mechanical components, naturally occurring components,
     patient.                                                           Synthetically derived components, organic components, and
  7. The method of claim 6, wherein said intra-oral fixed               inorganic components.
global registration device includes a mechanism Selected                   16. The method of claim 1, wherein said measuring and
from the group consisting of Sensing or receiving registra              imaging device is designed and configured for operating at
tion signals and responding to registration signals, Said          45   a location Selected from the group consisting of inside the
registration Signals are signals relating to registering Said           oral cavity and outside the oral cavity.
intra-oral local coordinate Space with Said global coordinate              17. The method of claim 1, wherein said measuring and
Space.                                                                  imaging device includes:
  8. The method of claim 6, wherein said intra-oral fixed                 (i) standard components and mechanisms for said mea
global registration device includes a mechanism for trans          50        Suring and imaging the intra-oral objects and features
mitting registration Signals, Said registration Signals are                  located in the oral cavity;
Signals relating to registering Said intra-oral local coordinate          (ii) a position and orientation guide for three-dimensional
Space with Said global coordinate Space.                                     maneuvering, guiding, positioning, and orienting Said
  9. The method of claim 6, wherein said intra-oral fixed                    measuring and imaging device throughout Said global
global registration device includes a mechanism for locally        55        coordinate Space Selected from the group consisting of
processing registration signals and for locally programming                  inside the oral cavity and outside the oral cavity, of the
registration signals, Said registration Signals are signals                  dental patient;
relating to registering Said intra-oral local coordinate Space            (iii) an optional position and orientation guide automatic
with Said global coordinate Space.                                           controller for automatically controlling and communi
  10. The method of claim 6, wherein said intra-oral fixed         60        cating with Said position and orientation guide; and
global registration device is designed, configured, and oper              (iv) a local measuring and imaging programming and
ates according to a category of mechanisms used for mea                      processing unit for locally programming Said measur
Suring distances and recording positions of objects and                      ing and imaging of the intra-oral objects and features
features Selected from the group consisting of electrical                    by locally controlling activation and operation of Said
mechanisms, electronic mechanisms, electro-mechanical              65        measuring and imaging device, and for locally process
mechanisms, electro-optical mechanisms, electromagnetic                      ing measurement and image Signals, data, and infor
mechanisms, radar mechanisms, magnetic mechanisms,                           mation relating to the intra-oral objects and features.
        Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 16 of 19


                                                     US 6,402,707 B1
                              27                                                                   28
   18. The method of claim 1, wherein said measuring and                  (i) providing a mobile registration device for said mea
imaging device is designed, configured, and operates                         Suring and recording Said global positions and orien
according to a category of mechanisms used for three                         tations of Said measuring and imaging device relative to
dimensionally measuring and imaging of objects and fea                       Said intra-oral fixed global registration position;
tures Selected from the group consisting of electrical             5      (ii) associating said global position of Said measuring and
mechanisms, electronic mechanisms, electro-mechanical                        imaging device with Said mobile registration device;
mechanisms, electro-optical mechanisms, electromagnetic                      and
mechanisms, radar mechanisms, magnetic mechanisms,                        (iii) effecting communication between said mobile regis
magneto-mechanical mechanisms, magnetic resonance                            tration device and Said intra-oral fixed global registra
mechanisms, acoustic mechanisms, ultrasound mechanisms,                      tion device located at Said intra-oral fixed global reg
Sonar mechanisms, photo-acoustic mechanisms, telemetry                       istration position, Said communication features a
mechanisms, hybrid mechanisms, and combination mecha                         registration signal with data and information indicating
nisms thereof.                                                               Said global position of Said measuring and imaging
   19. The method of claim 1, wherein said measuring and                     device.
imaging device is designed, configured, and operates                       27. The method of claim 26, wherein said mobile regis
according to a category of electro-optical measuring and           15
                                                                        tration device includes a mechanism Selected from the group
imaging techniques Selected from the group consisting of                consisting of Sensing or receiving Said registration signals
time/light in flight, laser Scanning, moire, laser Speckle              and responding to Said registration Signals, Said registration
pattern Sectioning, interferometry, photogrammetry, laser
tracking, and, Structured light or active triangulation.                Signals are signals relating to registering Said intra-oral local
   20. The method of claim 1, wherein said measuring and                coordinate Space with Said global coordinate Space.
imaging device is designed, configured, and operates                       28. The method of claim 26, wherein said mobile regis
according to a category of electro-optical measuring and                tration device includes a mechanism for transmitting regis
imaging techniques Selected from the group consisting of                tration signals, Said registration Signals are Signals relating
Shearography, diffraction grating, digital wavefront recon              to registering Said intra-oral local coordinate Space with Said
Struction and wavelength Scanning, and conoscopic holog            25   global coordinate Space.
raphy.                                                                     29. The method of claim 26, wherein said mobile regis
   21. The method of claim 1, wherein Said measuring and                tration device includes a mechanism for locally processing
imaging device is designed, configured, and operates                    Said registration signals and for locally programming Said
according to a combination of mechanisms Selected from the              registration signals, Said registration Signals are signals
group consisting of analog circuitry, digital circuitry, wire           relating to registering Said intra-oral local coordinate Space
leSS communications modes, and wired communications                     with Said global coordinate Space.
modes.                                                                     30. The method of claim 26, wherein said mobile regis
  22. The method of claim 1, wherein Said field of View of              tration device is designed, configured, and operates accord
Said measuring and imaging device is Selected from the                  ing to a category of mechanisms used for measuring dis
group consisting of fields of View whereby Said intra-oral         35   tances and recording positions of objects and features
fixed global registration position is located outside Said field        Selected from the group consisting of electrical mechanisms,
of view, and fields of view whereby said intra-oral fixed               electronic mechanisms, electro-mechanical mechanisms,
global registration position is located inside Said field of            electro-optical mechanisms, electromagnetic mechanisms,
view.                                                                   radar mechanisms, magnetic mechanisms, magneto
  23. The method of claim 1, wherein said field of view of         40   mechanical mechanisms, magnetic resonance mechanisms,
Said measuring and imaging device includes intra-oral                   acoustic mechanisms, ultrasound mechanisms, Sonar
objects and features Selected from the group consisting of a            mechanisms, photo-acoustic mechanisms, telemetry
part or entirety of a combination of teeth, gum, intra-oral Soft        mechanisms, hybrid mechanisms, and combination mecha
tissue, bone matter, dental undercuts, and, dental fixtures and         nisms thereof.
dental prostheses, permanent or removable, located inside          45      31. The method of claim 26, wherein said mobile regis
oral cavity of the dental patient.                                      tration device is designed, configured, and operates accord
   24. The method of claim 1, wherein the step of selecting             ing to a combination of mechanisms Selected from the group
a field of View of Said measuring and imaging device located            consisting of analog circuitry, digital circuitry, wireleSS
at a global position in Said global coordinate Space of the             communications modes, and wired communications modes.
oral cavity is performed in a mode Selected from the group         50      32. The method of claim 1, wherein the step of registering
consisting of manually Selecting Said field of view and                 local coordinate Space pixel positions in each of Said plu
automatically Selecting Said field of View.                             rality of globally recorded three-dimensional measurements
   25. The method of claim 1, wherein, in the step of                   and images with corresponding global coordinate Space
acquiring at least one three-dimensional measurement and                pixel positions, further comprises the Steps of
image of the intra-oral objects and features located in Said       55     (i) defining an intra-oral local reference coordinate System
Selected field of view of Said measuring and imaging device,                 asSociated with each Said intra-oral local coordinate
and, recording Said global position of Said measuring and                    Space, for each Said global position of Said measuring
imaging device relative to Said intra-oral fixed global reg                  and imaging device, whereat are Said globally recorded
istration position, Said recording Said global position of Said              plurality of three-dimensional measurements and
measuring and imaging device is performed in a mode                60        images of the intra-oral objects and features,
Selected from the group consisting of Synchronously and                   (ii) assigning intra-oral local space coordinates to each
asynchronously with respect to Said acquiring Said at least                  Said intra-oral local coordinate Space pixel position, for
one three-dimensional measurement and image.                                 each of Said plurality of Said globally recorded three
   26. The method of claim 1, wherein the step of recording                  dimensional measurements and images of the intra-oral
Said global position of Said measuring and imaging device          65        objects and features,
relative to Said intra-oral fixed global registration position            (iii) transforming said intra-oral local space coordinates of
farther comprises the Steps of                                               each said intra-oral local coordinate Space pixel
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 17 of 19


                                                      US 6,402,707 B1
                              29                                                                       30
     position, in each of Said plurality of Said globally                devices, instruments, and components, at a location Selected
     recorded three-dimensional measurements and images                  from the group consisting of inside the oral cavity and
     of the intra-oral objects and features, to Said corre               outside the oral cavity.
     sponding or proportionately equivalent Said global                    40. The system of claim 37, wherein said fixed global
     Space coordinates, for forming a plurality of Sets of Said          reference coordinate System is a curvilinear coordinate SyS
     global coordinate Space pixel positions in Said global              tem for enabling defining positions in Said global coordinate
     coordinate Space which are registered relative to Said              Space.
     Same intra-oral fixed global registration point, and                   41. The system of claim 37, wherein each of said plurality
  (iv) Storing Said plurality of Sets of Said global coordinate          of intra-oral local coordinate Spaces is associated with an
     Space pixel positions in Said global coordinate Space               intra-oral local reference coordinate System, said intra-oral
     which are registered relative to Said Same intra-oral               local reference coordinate System is a curvilinear coordinate
     fixed global registration point.                                    System for enabling defining positions in Said intra-oral local
   33. The method of claim 32, further comprising applying               coordinate Space.
a Standard mathematical or algorithmic coordinate Space                     42. The system of claim 37, wherein said intra-oral fixed
registration technique for performing Said transforming Said        15   global registration position inside the oral cavity of the
each intra-oral local coordinate Space pixel position to Said            dental patient, further comprises:
corresponding or proportionally equivalent global coordi                   (i) an intra-oral fixed global registration device for mea
nate Space pixel position located in Said global coordinate                   Suring and determining distances of Said measuring and
Space of the oral cavity of the patient.                                      imaging device to Said intra-oral fixed global registra
   34. The method of claim 1, further comprising the step of:                 tion position; and
  (g) using said registered global coordinate Space pixel                  (ii) an optional Substrate for holding said intra-oral fixed
     positions, associated with Said plurality of the three                   global registration device.
     dimensional measurements and images of the intra-oral                  43. The system of claim 42, wherein said intra-oral fixed
     objects and features located in the oral cavity of the              global registration device includes a mechanism Selected
     dental patient, for performing a dental procedure on the       25   from the group consisting of Sensing or receiving registra
     dental patient.                                                     tion signals and responding to registration signals, Said
   35. The method of claim 34, wherein said dental proce                 registration Signals are signals relating to registering Said
dure is Selected from the group consisting of charting an oral           intra-oral local coordinate Space with Said global coordinate
condition, diagnosing an oral condition, and treating an oral            Space.
condition, of the dental patient.                                           44. The system of claim 42, wherein said intra-oral fixed
   36. The method of claim 34, wherein said dental proce                 global registration device includes a mechanism for trans
dure is Selected from the group consisting of general dental             mitting registration Signals, Said registration Signals are
maintenance, dental mapping, dental Surgery, dental                      Signals relating to registering Said intra-oral local coordinate
restoration, orthodontics, periodontics, occlusal registration,          Space with Said global coordinate Space.
and tempero mandibular joint (TMJ) dysfunction therapies,           35      45. The system of claim 42, wherein said intra-oral fixed
Said dental restoration is applicable to dental prostheses               global registration device includes a mechanism for locally
Selected from the group consisting of crowns, bridges,                   processing registration signals and for locally programming
dentures, and implants.                                                  registration signals, Said registration Signals are signals
   37. A System for real time intra-orally acquiring and                 relating to registering Said intra-oral local coordinate Space
registering three-dimensional measurements and images of            40   with Said global coordinate Space.
intra-oral objects and features, where the intra-oral objects               46. The system of claim 42, wherein said intra-oral fixed
and features are located inside the oral cavity of a dental              global registration device is designed, configured, and oper
patient, comprising:                                                     ates according to a category of mechanisms used for mea
  (a) an intra-oral fixed global registration position inside            Suring distances and recording positions of objects and
     the oral cavity of the dental patient, Said intra-oral fixed   45   features Selected from the group consisting of electrical
     global registration position is definable in terms of               mechanisms, electronic mechanisms, electro-mechanical
     global coordinate Space of the oral cavity, Said global             mechanisms, electro-optical mechanisms, electromagnetic
     coordinate Space is associated with a fixed global                  mechanisms, radar mechanisms, magnetic mechanisms,
     reference coordinate System, Said global coordinate                 magneto-mechanical mechanisms, magnetic resonance
     Space includes a plurality of intra-oral local coordinate      50   mechanisms, acoustic mechanisms, ultrasound mechanisms,
     Spaces in the oral cavity;                                          Sonar mechanisms, photo-acoustic mechanisms, telemetry
  (b) a measuring and imaging device for measuring and                   mechanisms, hybrid mechanisms, and combination mecha
     imaging the intra-oral objects and features located in              nisms thereof.
     the oral cavity, relative to Same Said intra-oral fixed                47. The system of claim 42, wherein said intra-oral fixed
     global registration position; and                              55   global registration device is designed, configured, and oper
  (c) a mobile registration device for measuring and record              ates according to a combination of mechanisms Selected
     ing global positions and orientations of Said measuring             from the group consisting of analog circuitry, digital
     and imaging device, relative to Same Said intra-oral                circuitry, wireleSS communications modes, and wired com
     fixed global registration position.                                 munications modes.
  38. The system of claim 37, wherein the intra-oral objects        60      48. The system of claim 42, wherein said substrate is
and features are Selected from the group consisting of a part            Selected from the group consisting of a single layered
or entirety of a combination of teeth, gum, intra-oral Soft              configuration and a multi-layered configuration, Said con
tissue, bone matter, dental undercuts, and, dental fixtures and          figuration features a material composition Selected from the
dental prostheses, permanent or removable, located inside                group consisting of biological components, chemical
the oral cavity of the dental patient.                              65   components, mechanical components, naturally occurring
   39. The system of claim 37, wherein said global coordi                components, Synthetically derived components, organic
nate Space features fixed and movable objects, features,                 components, and inorganic components.
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 18 of 19


                                                    US 6,402,707 B1
                             31                                                                      32
   49. The system of claim 42, wherein said intra-oral fixed              56. The system of claim 37, wherein said measuring and
global registration device is adapted to be positioned and             imaging device is designed, configured, and operates
fixed inside the oral cavity of the dental patient in a form           according to a category of electro-optical measuring and
Selected from the group consisting of with Said Substrate and          imaging techniques Selected from the group consisting of
without said Substrate.                                                Shearography, diffraction grating, digital wavefront recon
   50. The system of claim 42, wherein said intra-oral fixed           Struction and wavelength Scanning, and conoscopic holog
global registration device is adapted to be positioned and             raphy.
fixed on an intra-oral object and feature Selected from the               57. The system of claim 37, wherein said measuring and
group consisting of a part or entirety of a combination of             imaging device is designed, configured, and operates
teeth, gum, intra-oral Soft tissue, bone matter, dental           1O   according to a combination of mechanisms Selected from the
undercuts, and, dental fixtures and dental prostheses, per             group consisting of analog circuitry, digital circuitry, wire
manent or removable, located inside the oral cavity of the             leSS communications modes, and wired communications
dental patient.                                                        modes.
   51. The system of claim 42, wherein said intra-oral fixed
global registration device is adapted to be positioned and                58. The system of claim 37, wherein a field of view of said
fixed inside the oral cavity of the dental patient in a           15   measuring and imaging device is Selected from the group
configuration Selected from the group consisting of a Single           consisting of fields of view whereby said intra-oral fixed
layered configuration and a multi-layered configuration, Said          global registration position is located outside Said field of
configuration features a material composition Selected from            view, and fields of view whereby said intra-oral fixed global
the group consisting of biological components, chemical                registration position is located inside Said field of View.
components, mechanical components, naturally occurring                    59. The system of claim 37, wherein a field of view of said
components, Synthetically derived components, organic                  measuring and imaging device includes intra-oral objects
components, and inorganic components.                                  and features Selected from the group consisting of a part or
   52. The system of claim 37, wherein said measuring and              entirety of a combination of teeth, gum, intra-oral Soft tissue,
imaging device is designed and configured for operating at             bone matter, dental undercuts, and, dental fixtures and dental
a location Selected from the group consisting of inside the       25   prostheses, permanent or removable, located inside oral
oral cavity and outside the oral cavity.                               cavity of the dental patient.
   53. The system of claim 37, wherein said measuring and                 60. The system of claim 37, whereby selecting a field of
imaging device includes:                                               View of Said measuring and imaging device located at a Said
  (i) standard components and mechanisms for said mea                  global position in Said global coordinate Space of the oral
     Suring and imaging the intra-oral objects and features            cavity is performed in a mode Selected from the group
     located in the oral cavity;                                       consisting of manually Selecting Said field of view and
  (ii) a position and orientation guide for three-dimensional          automatically Selecting Said field of View.
     maneuvering, guiding, positioning, and orienting Said                61. The System of claim 37, whereby acquiring at least
     measuring and imaging device throughout Said global               one three-dimensional measurement and image of the intra
     coordinate Space Selected from the group consisting of       35   oral objects and features located in a Selected field of view
     inside the oral cavity and outside the oral cavity, of the        of Said measuring and imaging device, and, recording Said
     dental patient;                                                   global position of Said measuring and imaging device rela
  (iii) an optional position and orientation guide automatic           tive to Said Same intra-oral fixed global registration position,
     controller for automatically controlling and communi              Said recording Said global position of Said measuring and
     cating with Said position and orientation guide; and         40   imaging device is performed in a mode Selected from the
  (iv) a local measuring and imaging programming and                   group consisting of Synchronously and asynchronously with
     processing unit for locally programming Said measur               respect to Said acquiring Said at least one three-dimensional
     ing and imaging of the intra-oral objects and features            measurement and image.
     by locally controlling activation and operation of Said              62. The system of claim 37, wherein said mobile regis
     measuring and imaging device, and for locally process        45   tration device includes a mechanism Selected from the group
     ing measurement and image Signals, data, and infor                consisting of Sensing or receiving Said registration signals
     mation relating to the intra-oral objects and features.           and responding to Said registration Signals, Said registration
   54. The system of claim 37, wherein said measuring and              Signals are signals relating to registering Said intra-oral local
imaging device is designed, configured, and operates                   coordinate Space with Said global coordinate Space.
according to a category of mechanisms used for three              50      63. The system of claim 37, wherein said mobile regis
dimensionally measuring and imaging of objects and fea                 tration device includes a mechanism for transmitting regis
tures Selected from the group consisting of electrical                 tration signals, Said registration Signals are Signals relating
mechanisms, electronic mechanisms, electro-mechanical                  to registering Said intra-oral local coordinate Space with Said
mechanisms, electro-optical mechanisms, electromagnetic                global coordinate Space.
mechanisms, radar mechanisms, magnetic mechanisms,                55      64. The system of claim 37, wherein said mobile regis
magneto-mechanical mechanisms, magnetic resonance                      tration device includes a mechanism for locally processing
mechanisms, acoustic mechanisms, ultrasound mechanisms,                Said registration signals and for locally programming Said
Sonar mechanisms, photo-acoustic mechanisms, telemetry                 registration signals, Said registration Signals are signals
mechanisms, hybrid mechanisms, and combination mecha                   relating to registering Said intra-oral local coordinate Space
nisms thereof.                                                    60   with Said global coordinate Space.
   55. The system of claim 37, wherein said measuring and                 65. The system of claim 37, wherein said mobile regis
imaging device is designed, configured, and operates                   tration device is designed, configured, and operates accord
according to a category of electro-optical measuring and               ing to a category of mechanisms used for measuring dis
imaging techniques Selected from the group consisting of               tances and recording positions of objects and features
time/light in flight, laser Scanning, moire, laser Speckle        65   Selected from the group consisting of electrical mechanisms,
pattern Sectioning, interferometry, photogrammetry, laser              electronic mechanisms, electro-mechanical mechanisms,
tracking, and, Structured light or active triangulation.               electro-optical mechanisms, electromagnetic mechanisms,
     Case 6:19-cv-00680-ADA Document 36-1 Filed 07/02/20 Page 19 of 19


                                                     US 6,402,707 B1
                              33                                                                      34
radar mechanisms, magnetic mechanisms, magneto                          charting an oral condition, diagnosing an oral condition, and
mechanical mechanisms, magnetic resonance mechanisms,                   treating an oral condition, of the dental patient.
acoustic mechanisms, ultrasound mechanisms, Sonar                          68. The system of claim 37, wherein data and information
mechanisms, photo-acoustic mechanisms, telemetry                        extractable from Said measuring and imaging the intra-oral
mechanisms, hybrid mechanisms, and combination mecha                    objects and features located in the oral cavity relative to Said
nisms thereof.
   66. The system of claim 37, wherein said mobile regis                Same intra-oral fixed global registration position are used in
tration device is designed, configured, and operates accord             a dental procedure Selected from the group consisting of
ing to a combination of mechanisms Selected from the group              general dental maintenance, dental mapping, dental Surgery,
consisting of analog circuitry, digital circuitry, wireleSS             dental restoration, orthodontics, periodontics, occlusal
communications modes, and wired communications modes.                   registration, and tempero mandibular joint (TMJ) dysfunc
   67. The system of claim 37, wherein data and information             tion therapies, Said dental restoration is applicable to dental
extractable from Said measuring and imaging the intra-oral              prostheses Selected from the group consisting of crowns,
objects and features located in the oral cavity relative to Said        bridges, dentures, and implants.
Same intra-oral fixed global registration position are used in     15
a dental procedure Selected from the group consisting of
